Citation Nr: 1724277	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by: 	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1983 to August 1990 and from May 2006 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2009, the Veteran filed a claim for service connection for residuals of a TBI. The RO denied this claim in an August 2009 rating decision, which also, in an attached document, provided the Veteran notice of his appellate rights. In July 2010, the Veteran filed a Notice of Disagreement (NOD) that contested the denial of the TBI claim. Relative to this NOD, the information of record reflects that the RO prepared a report of contact dated in October 2010, which indicated that the Veteran wished to cancel the current appeal regarding service connection for TBI, and that he also wished to continue his compensation claim regarding service connection for TBI. While the report of contact seemed to indicate the Veteran's intent to withdraw the July 2010 NOD, the information contained in this document was equivocal, at best, because it also indicated his intent to continue to prosecute the TBI claim. In resolving such ambiguity in the Veteran's favor, the Board did not construe the October 2010 report of contact as a sufficient basis to satisfy the requirements to withdraw the NOD pursuant to 38 C.F.R. § 20.204. Hence, the Board deemed the July 2010 NOD valid and timely for purposes of this appeal.

Accordingly, within the purview of 38 C.F.R. § 20.202, the March 2011 statement (VA Form 9) from the Veteran was construed as an adequate and timely filed substantive appeal. This construction was so because, although the Veteran had not received a Statement of the Case (SOC) after he filed the July 2010 NOD, he nevertheless filed correspondence in March 2011, which met the requirements of a VA Form 9. See Archbold v. Brown, 9 Vet. App. 124, 132 (1996). Therefore, the subsequent issuance of the SOC in December 2012 remedied the procedural defect, and thus permitted the Board to exercise jurisdiction over the appealed action, which was engendered by the original TBI claim filed in February 2009 and was initially denied by the RO in the August 2009 rating decision. See 38 U.S.C.A. §§ 7105 (a), (d)(1), (3) (2014); 38 C.F.R. §§ 20.200, 20.302(b) (2014); Archbold v. Brown, supra.

In May 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in April 2015. In December 2014, while the issue of TBI was pending on appeal, the RO obtained a VA psychiatric examination regarding the Veteran's service-connected PTSD. The Board found that the December 2014 report of VA psychiatric examination contained pertinent medical evidence concerning the TBI issue. At the time, the information of record did not contain a waiver of AOJ consideration that was specific to the then newly acquired VA psychiatric report of December 2014. The Board determined that this pertinent evidence needed to be addressed by the AOJ in the first instance through the issuance of a supplemental statement of the case. See 38 C.F.R. § 19.31 (2014). A supplemental statement of the case was provided in April 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends, in essence, that he has current residuals of a TBI that he sustained during an explosion at a dining hall on base in Baghdad, Iraq in June 2007.  The Veteran provided testimony at his May 2014 Board hearing as well as a personal statement in August 2010 in which he detailed the events surrounding his injury.  The Veteran additionally submitted a lay statement from SFC Angel Ortiz who reported that he witnessed the injuries the Veteran received when leaving a dining facility during a bombardment of in-coming rounds which hit a retaining wall next to the Veteran, causing him to be thrown into the wall and causing temporary loss of consciousness.  The Veteran also submitted an individual sick slip dated June 12, 2007 showing that he was sent to a medical clinic after being exposed to a rocket attack at the U.S. Embassy.  The RO determined that this note did not match the rest of the Veteran's service treatment records and deemed it unauthentic, noting that an attack on the U.S. Embassy on that date could not be verified.  The Veteran's August 2010 statement asserts that the attack occurred at the embassy, however the Board would note that in his hearing testimony the Veteran stated that the explosion occurred in the USMC Green Zone across from the embassy and not at the embassy itself.

In any event, in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. The provisions of 38 U.S.C.A. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154 (b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The DD Form 214 reflects service in Iraq during the Veteran's second period of active service from May 2006 to September 2007, including service in a designated imminent danger pay area, as well as a military occupational specialty (MOS) of healthcare specialist.  The Veteran is in receipt of the Global War on Terrorism Service Medal and the Iraq Campaign Medal.  As such, the service personnel records, including the DD Form 214, support the Veteran's lay account of duties in service and exposure to combat and are entirely consistent with the circumstances, conditions, and hardships of his combat duty during the Gulf War.  Hence, the Board accepts as satisfactory evidence the Veteran's lay account of having been exposed to an explosion at the dining hall on base in Baghdad, Iraq, and having sustained the impact from the blast of that explosion during his combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Regarding the Veteran's claimed residuals of a TBI, the Veteran asserts in particular that his residuals of a TBI are manifested by headaches that occur on an almost daily basis with duration of four to six hours a day.  The Veteran submitted treatment reports from VAMC Fayetteville dated March 18, 2010 to May 26 2010 showing that he was referred to VAMC Salisbury for a second level TBI examination because he screened positive on the four question screen for TBI based on his responses.  The Veteran also submitted treatment reports from VAMC Salisbury dated June 1, 2010 to July 26, 2010 in which the examiner stated that his current clinical symptom presentation was most consistent with a combination of TBI and behavioral health conditions.  The Veteran was diagnosed with mild TBI and cognitive disorder, not otherwise specified.  The December 2014 VA psychiatric examination report indicated that the Veteran did not have a diagnosis of TBI.  A subsequent December 2016 VA psychological examination report also indicated that there is not a diagnosis of TBI shown in the record. 

Given the conflicting information of record, the Board notes that the Veteran has not been provided a VA examination specifically regarding his claim of entitlement to service connection for the residuals of a TBI.  As mentioned above, the Veteran's service personnel records indicate that the Veteran was ordered to active duty in support of Operation Iraqi Freedom and served in a combat support role where he was provided hostile fire/imminent danger pay.  The Board finds that this evidence supports the Veteran's statements that he suffered direct exposure to an explosion during his deployment.  However, the evidence does not establish whether the Veteran has a current residual disability, including a TBI, resulting from his in-service exposure to an explosion.  Accordingly, the Board finds that the Veteran should be provided a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request any outstanding VA medical records related to the Veteran's treatment for any injury, include a TBI, resulting from his exposure to an explosion during service.  The AOJ should also make appropriate attempts to obtain any relevant private treatment records related to this conditions that are indicated by the Veteran or his representative.

2. After any requested records have been obtained, the AOJ should have the Veteran scheduled for an appropriate VA examination to determine the existence and etiology of any current residuals disability, including a TBI.  The VA examiner must be informed that the Veteran's account of having been exposed to an explosion at a dining hall on base in Baghdad, Iraq, and having sustained the impact from the blast of that explosion in service, is to be accepted as satisfactory evidence, based on the circumstances, conditions, or hardships of the Veteran's combat service.

Given the Veteran's combat exposure and the particulars of his medical history, the examiner is requested to provide an opinion as to the following:

(a).  Does the Veteran suffer from any type of blast-induced injury, including a TBI, as a result of the Veteran's (direct or indirect) exposure to, and the impact from, the blast of an explosion during service?

(b).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's (direct or indirect) exposure to, and the impact from, the blast of an explosion in service caused any type of physical trauma, including a TBI, that has resulted in, or is related to, any disability, to include headaches and/or a cognitive disorder, that the Veteran may now have?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  Afterwards, the AOJ should then take such additional development action as it deems proper with respect to the issue on appeal.  When the development requested has been completed, the issue should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  A reasonable period of time must be allowed for a response before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




